The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Robert R. Edelman's resignation. SCR 98(5)(a)(2).
                The petition is hereby granted.
                            It is so ORDERED.

                                                                             , C.J.




                                                  Gibbons




                                                                             , J
                                                  Parraguirre




                                                  Saitta
                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Robert R. Edelman
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A